       Case 5:20-cr-00076-JGB Document 12 Filed 06/08/20 Page 1 of 2 Page ID #:78




 1

 2
                                                                          n~tu             -~
 3                                                                 K, U.S. DISTRICT COL: ?


 4
                                                                   .AN - ~ ZOLU ~          ~
 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  CENTRAL DISTRICT OF CALIFORNIA
10

11     UNITED STATES OF AMERICA,                 Case No.   S~ Z~ - C~{- one? co- ~GQ

12                        Plaintiff,             ORDER OF DETENTION AFTER HEARING
                                                    (Fed.R.Crim.P. 32.1(a)(6)
13                                                    18 U.S.C. § 3143(a)
                                                   Allegations of Violations of
14                           ^s   ter.             Probation/Supervised Release
       Je..~~-"~        ~~'h                               Conditions)
15                        Defendant.

16
             On arrest warrant issued by the United States District Court for
17
       the         ~pC-J~r                   involving alleged violations of
18
       conditions of probation/supervised release:
19
             1.    The court finds that no condition or combination of
20
                   conditions will reasonably assure:
21
                   A.     ( ✓) the appearance of defendant as required; and/or
22 1
                   B.     ( ✓) the safety of any person or the community.
23
       ///
24
       ///
25
       ///
26
       ///
27
       ///
28
     Case 5:20-cr-00076-JGB Document 12 Filed 06/08/20 Page 2 of 2 Page ID #:79




 1        2.    The Court concludes:

 2              A.    ( '~ Defendant has failed to demonstrate by clear and

 3                         convincing evidence that he is not likely to pose

 4                         a risk to the safety of any other persons or the

 5                         community.     Defendant poses a risk to the safety

 6                         of other persons or the community based on:

 7                             ~~.~-               ' CGS-o--P          `~j¢~
                                                    '
                                                    ~

 8


 9

10

11

12              B.   (   ) Defendant has failed to demonstrate by clear and

13                         convincing evidence that he is not likely to flee

14                         if released.    Defendant poses a flight risk based



                                                                                  i
17                                                    ~           ~-a----cam

18

19

20

21              IT IS ORDERED that defendant be detained.

22

23        DATED:     ~ ~ g/?~ 7.~
                      -~
24                                                        ,

25                                             ORABLE JAC4     E CHOOLJ
                                             nited States Magistrate Judge
26

27

28
